ANSTEAD, Judge,
dissenting.
I would reverse because I find no evidence of wilful misconduct on the part of the employee who has been denied unemployment compensation benefits. To the contrary, the evidence presented to the hearing examiner indicates that the employee was careless due to the circumstances prevailing at the time. This act of carelessness may be a ground to discharge the employee, but it is not sufficient to deprive her of unemployment benefits. See Johnson v. Fla. Unemployment Appeals Comm’n, 513 So.2d 1098 (Fla. 3d DCA 1987).